Citation Nr: 1728102	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for focal segmental glomerulosclerosis, claimed for a kidney disorder.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from July 1979 to September 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony before the undersigned in a January 2016 videoconference hearing.  A transcript of this hearing has been associated with the electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to compensation for the claimed kidney disorder, remand is required to obtain an adequate opinion.  Where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  Here, the 2013 examination is inadequate.  


The Veteran claims he sustained additional disability as a result of treatment received at the VA Medical Center in Dallas, Texas, in November 2007.  

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable. 3 8 U.S.C.A. 
§ 1151(a); 38 C.F.R. §§ 3.361(c), (d).

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361(c)(1).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

On November 5, 2007, the Veteran underwent a left kidney biopsy performed by an interventional radiologist.  The Veteran was discharged that same day after the biopsy procedure and subsequently admitted to Inpatient Nephrology Service for treatment of an edema and observation following the biopsy.  The next day, on November 6, the Nephrologist's impression was acute renal failure, and a right percutaneous nephrostomy was ordered through Interventional Radiology, pending the biopsy results.  Still on November 6, 2007, the Veteran underwent an unsuccessfully attempted right percutaneous nephrostomy placement performed by Interventional Radiology.  After that procedure, the Veteran complained of severe abdominal pain, and he was assessed as having an acute abdomen.  He underwent an emergent exploratory laparotomy for his abdominal pain, revealing peritonitis.  On November 9, 2007, the Veteran underwent an open ureteral stent exchange performed by Urology at VA.  Thereafter, the Veteran was discharged by the VA Medical Center on November 14, 2007.  On November 21, 2007, the Veteran was diagnosed with focal segmental glomerulosclerosis and congenital ureteropelvic junction obstruction.  

The Veteran continued with follow-up treatment at the Memphis VA Medical Center.  In 2010, the Veteran was diagnosed with end stage renal disease.  In 2012, the Veteran became anuric and began kidney dialysis.  

A March 2013 VA examination was conducted.  At the time of the examination, he was undergoing dialysis three times per week.  The examiner diagnosed nephrotic syndrome, focal segment glomerulosclerosis, right ureteral stent, percutaneous right nephrostomy placement, cystoscopy with right ureteral stent removal, end stage renal disease, and anuria.  After detailing the history of the Veteran's November 2007 hospitalization, the examiner opined that  peritonitis was incurred in or caused by medical treatment at VAMC Dallas between November and December 2007, but that the ureteral injury, nephritic syndrome, and acute cholecystitis were incurred in or caused by medical treatment received at VAMC Dallas that occurred between November and December 2007.  

These opinions are inadequate.  First, the examiner provided no accompanying rationale to support the opinions.  Second, the opinions were not framed in a way that answers the elements necessary to adjudicate a claim of entitlement to compensation under 38 U.S.C.A. § 1151.  Essentially, the opinions must answer whether there was additional disability that was actually and proximately caused by the treatment provided by the VA Medical Center in Dallas in November 2007.  The opinions provided, even if it were assumed they were supported by adequate rationale, do not address these considerations.  

Next, remand is required to obtain outstanding treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  At the January 2016 hearing, the Veteran indicated that he was in receipt of Social Security disability benefits.  The record contains no medical records from SSA.  Remand, therefore, is necessary to obtain any outstanding SSA records.

Last, TDIU must be remanded as it is inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran previously was in receipt of a 50 percent rating for depressive disorder.  However, service connection was severed for this disorder effective December 15, 2010.  Since then, he has not been service-connected for any disability.  Whether the Veteran succeeds in his current claim for compensation directly bears on the merits of a TDIU claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination for his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for focal segmental glomerulosclerosis, claimed as a kidney disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must provide the following opinions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability as the result of medical treatment at the Dallas VA Medical Center in November 2007.  Please provide the factual and medical evidence that supports the medical conclusion.  If there is additional disability, please clearly delineate what that additional disability is.  

b) Whether it is at least as likely as not (a 50 percent or greater probability) that each additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Please provide the factual and medical evidence that supports the medical conclusion.

c) Whether it is at least as likely as not (a 50 percent or greater probability) that each additional disability is due to an event not reasonably foreseeable.  Please provide the factual and medical evidence that supports the medical conclusion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains\ denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

